Felton, Justice.
This case involves only one question and that is whether the court properly held that the wife was in contempt of court for failure to obey the original order of the court providing for the payment of alimony, child support, etc., the latter involving the construction of a trust agreement between the appellee and her father-in-law, made a part of the original judgment of the court. The terms of the trust agreement are immaterial since under the facts no legal precedent is involved. On the hearing involving charges of contempt against both parties the court ruled, as to the meaning of the trust provision involved, that the construction twice put upon the trust provision in two previous hearings on contempt charges, neither ruling being appealed from, was correct, the effect of which ruling was that the first order construing the trust agreement was res judicata. The court did not err in holding the wife in contempt for breaching the agreement and permitting her to purge herself by compliance.

Judgment affirmed.


All the Justices concur.